          Case 2:18-bk-21885-BB                   Doc 63 Filed 06/06/19 Entered 06/06/19 14:15:46                                      Desc
                                                   Main Document    Page 1 of 12



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Daniel J. Weintraub, SBN 132111
 James R. Selth, SBN 123420
 Nina Z. Javan, SBN 271392
 WEINTRAUB & SELTH, APC
 11766 Wilshire Blvd., Suite 1170
 Los Angeles, CA 90025
 Telephone: (310) 207-1494
 Facsimile: (310) 442-0660
 Email: Dan@wsrlaw.net




      Individual appearing without attorney
      Attorney for: ANDREW STEPHEN HENNIGAN

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.: 2:18-bk-21885-BB

ANDREW STEPHEN HENNIGAN,                                                      CHAPTER: 11


                         Debtor and Debtor in Possession                      NOTICE OF MOTION FOR:
                                                                              ORDER AUTHORIZING WEINTRAUB & SELTH, APC TO
                                                                              WITHDRAW AS GENERAL BANKRUPTCY COUNSEL;
                                                                              DECLARATION OF DANIEL J. WEINTRAUB IN
                                                                              SUPPORT THEREOF



                                                                              (Specify name of Motion)

                                                                              DATE: 07/03/2019
                                                                              TIME: 10:00 am
                                                                              COURTROOM: 1539
                                                                              PLACE: 255 E. Temple Street
                                                                                       Los Angeles, CA 90012
                                                              Debtor(s).

                       the Honorable Sherri Bluebond, the Debtor and the Office of the United States Trustee:
1. TO (specify name): _____________________________________________________________________________

2. NOTICE IS HEREBY GIVEN that on the following date and time and in the indicated courtroom, Movant in the above-
   captioned matter will move this court for an Order granting the relief sought as set forth in the Motion and
   accompanying supporting documents served and filed herewith. Said Motion is based upon the grounds set forth in
   the attached Motion and accompanying documents.

3. Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
   have one. (If you do not have an attorney, you may wish to consult one.)




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                          F 9013-1.1.+($5,1*NOTICE
        Case 2:18-bk-21885-BB                   Doc 63 Filed 06/06/19 Entered 06/06/19 14:15:46                                      Desc
                                                 Main Document    Page 2 of 12


4. Deadline for Opposition Papers: This Motion is being heard on regular notice pursuant to LBR 9013-1. If you wish
   to oppose this Motion, you must file a written response with the court and serve a copy of it upon the Movant or
   Movant’s attorney at the address set forth above no less than fourteen (14) days prior to the above hearing date. If
   you fail to file a written response to this Motion within such time period, the court may treat such failure as a waiver of
   your right to oppose the Motion and may grant the requested relief.

5. Hearing Date Obtained Pursuant to Judge’s Self-Calendaring Procedure: The undersigned hereby verifies that
   the above hearing date and time were available for this type of Motion according to the judge’s self-calendaring
   procedures.


Date: 06/06/2019                                                               Weintraub & Selth, APC
                                                                               Printed name of law firm




                                                                               /s/ Daniel J. Weintraub
                                                                                Signature


                                                                               Daniel J. Weintraub
                                                                               Printed name of attorney




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                              )+($5,1*127,&(
                                            Case 2:18-bk-21885-BB        Doc 63 Filed 06/06/19 Entered 06/06/19 14:15:46            Desc
                                                                          Main Document    Page 3 of 12


                                        1     Daniel J. Weintraub, SBN 132111
                                              James R. Selth, SBN 123420
                                        2     Nina Z. Javan, SBN 271392
                                              WEINTRAUB & SELTH, APC
                                        3
                                              11766 Wilshire Boulevard, Suite 1170
                                        4     Los Angeles, CA 90025
                                              Telephone: (310) 207-1494
                                        5     Facsimile: (310) 442-0660
                                              Email: GDQ@wsrlaw.net
                                        6

                                        7     General Bankruptcy Counsel to
                                              Chapter 11 Debtor and Debtor in Possession,
                                        8     ANDREW STEPHEN HENNIGAN
                                        9

                                       10                                 UNITED STATES BANKRUPTCY COURT
                                       11                  CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
                                       12
11766 W ILSHIRE B LVD ., S UITE 1170
 W EINTRAUB & S ELTH, APC
     L OS A NGELES , C A 90025




                                       13     In re:                                           Case No. 2:18-bk-21885-BB
                                       14     ANDREW STEPHEN HENNIGAN,                         Chapter 11
                                       15                                                      MOTION FOR ORDER AUTHORIZING
                                                         Debtor and Debtor in Possession.      WEINTRAUB & SELTH, APC TO
                                       16                                                      WITHDRAW AS GENERAL BANKRUPTCY
                                                                                               COUNSEL; DECLARATION OF DANIEL J.
                                       17
                                                                                               WEINTRAUB IN SUPPORT THEREOF
                                       18
                                                                                               [Local Bankruptcy Rule 2091-1]
                                       19
                                                                                               Hearing:
                                       20

                                       21                                                      Date:          July 3, 2019
                                                                                               Time:          10:00 a.m.
                                       22                                                      Location:      Courtroom 1539
                                                                                                              255 E. Temple St.
                                       23                                                                     Los Angeles, CA 90012

                                       24

                                       25               TO THE HONORABLE SHERI BLUEBOND, UNITED STATES BANKRUPTCY
                                       26     JUDGE, THE DEBTOR, AND THE OFFICE OF THE UNITED STATES TRUSTEE:
                                       27               Weintraub & Selth, APC (the “Firm”), counsel of record for Chapter 11 Debtor and
                                       28     Debtor in Possession Andrew Stephen Hennigan (the “Debtor”) in the pending bankruptcy case

                                                                                           -1-
                                              3659.01              MOTION TO WITHDRAW AS GENERAL BANKRUPTCY COUNSEL
                                            Case 2:18-bk-21885-BB         Doc 63 Filed 06/06/19 Entered 06/06/19 14:15:46              Desc
                                                                           Main Document    Page 4 of 12


                                        1     identified as In re Andrew Stephen Hennigan, Bankruptcy Case No. 2:18-bk-21885-BB (the

                                        2     “Bankruptcy Case”) hereby moves this Court for an order granting the Firm leave to withdraw as

                                        3     general bankruptcy counsel for the Debtor in the Bankruptcy Case (the “Motion to Withdraw”).

                                        4               This Motion to Withdraw is being filed pursuant to Rules 2091-1 and 9013-1(p) (4) of the

                                        5     Local Bankruptcy Rules for the Central District of California and is based on the following facts,

                                        6     the annexed Memorandum of Points and Authorities and Declaration of Daniel J. Weintraub (the

                                        7     “Weintraub Declaration”), the concurrently filed Notice of the Motion to Withdraw, all

                                        8     documents on file in the Bankruptcy Case, and upon such further evidence as may be presented

                                        9     before or at the hearing on this Motion to Withdraw.

                                       10               Pursuant to Local Rule 2019-1(a), the Motion to Withdraw has been served on the Debtor,

                                       11     the Office of the United States Trustee, and counsel for each of the foregoing.

                                       12               WHEREFORE, the Firm respectfully requests that the Court enter an Order:
11766 W ILSHIRE B LVD ., S UITE 1170
 W EINTRAUB & S ELTH, APC
     L OS A NGELES , C A 90025




                                       13               1.       Granting leave for the Firm to withdraw as counsel for the Debtor; and

                                       14               2.       Granting such other and further relief as this Court deems just and proper under

                                       15     the circumstances.

                                       16

                                       17     Dated: June 6, 2019                                    WEINTRAUB & SELTH, APC

                                       18
                                                                                                 By /s/ Daniel J. Weintraub___ _______
                                       19
                                                                                                   Daniel J. Weintraub
                                       20                                                          James R. Selth
                                                                                                   Nina Z. Javan
                                       21                                                          General Bankruptcy Counsel for
                                                                                                   Chapter 11 Debtor and Debtor in Possession,
                                       22                                                          ANDREW STEPHEN HENNIGAN
                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                           -2-
                                              3659.01              MOTION TO WITHDRAW AS GENERAL BANKRUPTCY COUNSEL
                                            Case 2:18-bk-21885-BB         Doc 63 Filed 06/06/19 Entered 06/06/19 14:15:46                Desc
                                                                           Main Document    Page 5 of 12


                                        1                           MEMORANDUM OF POINTS AND AUTHORITIES

                                        2      I.       STATEMENT OF RELEVANT FACTS & DISCUSSION

                                        3               On October 10, 2018, the Debtor commenced the Bankruptcy Case by filing a Chapter 11

                                        4     petition in pro per. The Firm substituted into the Bankruptcy Case on February 28, 2019, and on

                                        5     March 1, 2019, filed an Application to Employ Weintraub & Selth, APC as General Bankruptcy

                                        6     Counsel (the “Employment Application”, Dkt. No. 45). The Order granting the Employment

                                        7     Application and employing the Firm as the Debtor’s general bankruptcy counsel was entered on

                                        8     March 22, 2019 (Dkt. No. 50).

                                        9               As set forth in the attached Weintraub Declaration, the relationship of trust and confidence

                                       10     that is essential to a properly functioning attorney-client relationship has broken down and, in the

                                       11     good faith assessment of counsel, the relationship is irreparable. Withdrawal is appropriate under

                                       12     such circumstances. If the Court concludes that additional information regarding the nature of the
11766 W ILSHIRE B LVD ., S UITE 1170
 W EINTRAUB & S ELTH, APC
     L OS A NGELES , C A 90025




                                       13     breakdown is necessary to decide the motion, counsel requests the opportunity to present such

                                       14     evidence in camera in order to protect the confidential nature of the relationship between counsel

                                       15     and its client. See, e.g., Manfredi & Levine v. Superior Court (1998) 66 Cal.App.4th 1128, 1133

                                       16     (general description of situation sufficient to support withdrawal where there is no reason to doubt
                                       17     counsel’s good faith; in camera hearing may be held to obtain further non-privileged facts
                                       18     supporting the motion where necessary); Aceves v. Superior Court, (1996) 51 Cal.App.4th 584.
                                       19               In moving to withdraw, the Firm has avoided foreseeable prejudice, and the Firm’s

                                       20     withdrawal will not delay or prejudice these proceedings. On May 17, 2019, the Debtor learned

                                       21     of the Firm’s desire to withdraw and the Firm’s request that Debtor to search for and locate

                                       22     replacement legal counsel. In connection with the instant motion, and on May 28, 2019, the Firm

                                       23     again encouraged the Debtor to locate replacement counsel. Debtor has been afforded a

                                       24     reasonable period of time to identify replacement counsel and has not yet done so.

                                       25               The Firm is ready, willing and able to cooperate in a smooth transaction of the bankruptcy

                                       26     file and will make the client file available to Debtor or Debtor’s replacement counsel promptly

                                       27     upon the granting of this motion.

                                       28

                                                                                            -3-
                                              3659.01               MOTION TO WITHDRAW AS GENERAL BANKRUPTCY COUNSEL
                                            Case 2:18-bk-21885-BB          Doc 63 Filed 06/06/19 Entered 06/06/19 14:15:46               Desc
                                                                            Main Document    Page 6 of 12


                                        1               The Firm’s withdrawal will not delay or prejudice these proceedings. The next scheduled

                                        2     hearing date in this case is a Status Conference set for August 14, 2019 at 2:00 p.m., with the

                                        3     Status Report due August 2, 2019. There is sufficient time to complete all the tasks which need to

                                        4     be completed by the date of the Status Conference. There are no other dates scheduled in the

                                        5     Bankruptcy matter at this time.

                                        6

                                        7     II.       ARGUMENT

                                        8               A.     Cause Exists for an Order Granting Leave for the Firm to Withdraw as Counsel
                                                               of Record for The Debtor
                                        9

                                       10               A Federal Court has the authority to permit an attorney to withdraw from an action at any

                                       11     time for good and sufficient cause, and upon reasonable notice. In re Wynn, 889 F.2d 644, 646

                                       12     (5th Cir. 1989) (“An attorney may withdraw from representation only upon leave of the court and
11766 W ILSHIRE B LVD ., S UITE 1170
 W EINTRAUB & S ELTH, APC




                                              a showing of good cause and reasonable notice to the client.”); see also Lovvorn v. Johnston, 118
     L OS A NGELES , C A 90025




                                       13

                                       14     F.2d 704, 706 (9th Cir. 1941).

                                       15               Rule 1.16 [formerly Rule 3-700] of the California Rules of Professional Conduct sets forth

                                       16     when an attorney shall or may withdraw from representing a client. Rule 1.16(b) states that “a

                                       17     lawyer may withdraw from representing a client” in several circumstances, including:

                                       18                    (4) the client by other conduct renders it unreasonably difficult for the lawyer to

                                       19                    carry out the representation effectively;

                                       20                    ...

                                       21                    (10) the lawyer believes in good faith, in a proceeding pending before a tribunal, that

                                       22                    the tribunal will find the existence of other good cause for withdrawal.

                                       23

                                       24               This Motion is brought on the grounds that the relationship of trust and confidence so

                                       25     necessary to the effective and proper functioning of an attorney-client relationship has ceased to

                                       26     exist and, in the good faith judgment of counsel, has been permanently and irreparably damaged.

                                       27     As a result, the Firm has determined that it can no longer effectively represent the Debtor and has

                                       28

                                                                                            -4-
                                              3659.01               MOTION TO WITHDRAW AS GENERAL BANKRUPTCY COUNSEL
                                            Case 2:18-bk-21885-BB         Doc 63 Filed 06/06/19 Entered 06/06/19 14:15:46                 Desc
                                                                           Main Document    Page 7 of 12


                                        1     sought permission to be relieved. Because the Debtor has objected to the Firm’s withdrawal, this

                                        2     motion has become necessary.

                                        3               The breakdown in the attorney-client relationship has long been recognized as a ground

                                        4     for authorizing the attorney to withdraw. See, e.g. Rus, Miliband & Smith v. Conkle & Olesten

                                        5     (2003) 113 Cal.App.4th 656, 673 (“The law can afford to take a relatively permissive attitude

                                        6     toward withdrawals qua withdrawals. If attorney and client cannot agree, how can they litigate

                                        7     together? There is no need to unequally yoke a union when one of the parties clearly wants

                                        8     out.”).

                                        9               Due to the breakdown of the relationship between the Firm and the Debtor set forth in the

                                       10     attached Weintraub Declaration, cause exists for this Court to enter an Order granting leave for

                                       11     the Firm to withdraw as counsel of record in the Bankruptcy Case.

                                       12
11766 W ILSHIRE B LVD ., S UITE 1170
 W EINTRAUB & S ELTH, APC
     L OS A NGELES , C A 90025




                                       13               B.     The Firm Has Complied with Local Rule 2091-1(c)(3)

                                       14               Local Rule 2091-1(c)(3) provides that:

                                       15                      An attorney seeking withdrawal or substitution who has appeared on
                                                               behalf of an entity both in the case and one or more proceedings must
                                       16                      give notice of the proposed substitution or motion for leave to
                                                               withdraw to all entities entitled to notice under subsections (c)(1) and
                                       17                      (2) of this rule.
                                       18
                                                        The Firm has served a copy of this Motion to Withdraw on the Debtor and the United
                                       19
                                              States Trustee, as well as proposed special counsel Blake J. Lindemann. Based upon the
                                       20
                                              foregoing, the provisions of Local Rule 2091-1(c)(3) have been satisfied.
                                       21
                                              //
                                       22
                                              //
                                       23
                                              //
                                       24
                                              //
                                       25
                                              //
                                       26
                                              //
                                       27
                                              //
                                       28
                                              //
                                                                                           -5-
                                              3659.01              MOTION TO WITHDRAW AS GENERAL BANKRUPTCY COUNSEL
                                            Case 2:18-bk-21885-BB         Doc 63 Filed 06/06/19 Entered 06/06/19 14:15:46               Desc
                                                                           Main Document    Page 8 of 12


                                        1     III.      CONCLUSION

                                        2               Based upon the foregoing, the Firm respectfully requests that this court enter an Order

                                        3     granting the Firm leave to withdraw as counsel for the Debtor in the Bankruptcy Case, and for

                                        4     such other relief as this Court deems just and proper.

                                        5

                                        6     Dated: June 6, 2019                                    WEINTRAUB & SELTH, APC

                                        7
                                                                                                  By __/s/ Daniel J. Weintraub__________
                                        8                                                            Daniel J. Weintraub
                                                                                                     James R. Selth
                                        9
                                                                                                     Nina Z. Javan
                                       10                                                            General Bankruptcy Counsel for
                                                                                                     Chapter 11 Debtor and Debtor in Possession,
                                       11                                                            ANDREW STEPHEN HENNIGAN
                                       12
11766 W ILSHIRE B LVD ., S UITE 1170
 W EINTRAUB & S ELTH, APC
     L OS A NGELES , C A 90025




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                            -6-
                                              3659.01               MOTION TO WITHDRAW AS GENERAL BANKRUPTCY COUNSEL
                                            Case 2:18-bk-21885-BB          Doc 63 Filed 06/06/19 Entered 06/06/19 14:15:46               Desc
                                                                            Main Document    Page 9 of 12


                                        1                               DECLARATION OF DANIEL J. WEINTRAUB

                                        2               I, Daniel J. Weintraub, declare and state as follows:

                                        3               1.     I am an attorney at law licensed in the State of California, am admitted to practice

                                        4     before the Central District of California, and am the managing partner of Weintraub & Selth, APC

                                        5     (the “Firm”), counsel of record for Andrew Stephen Hennigan, the Chapter 11 Debtor and Debtor

                                        6     in Possession (the “Debtor”), in the above-captioned case. Each of the facts contained in this

                                        7     declaration is based on my personal knowledge and if called as a witness, I could and would

                                        8     competently testify thereto.

                                        9               2.     I make this Declaration in support of the Motion for Order Authorizing Weintraub

                                       10     & Selth, APC to Withdraw as General Bankruptcy Counsel (the “Motion to Withdraw”) to which

                                       11     this Declaration is annexed.
                                       12               3.     On October 10, 2018, the Debtor commenced the Bankruptcy Case by filing a
11766 W ILSHIRE B LVD ., S UITE 1170
 W EINTRAUB & S ELTH, APC
     L OS A NGELES , C A 90025




                                       13     Chapter 11 petition in pro per. The Firm substituted into the Bankruptcy Case as general
                                       14     bankruptcy counsel on February 28, 2019.
                                       15               4.     On March 1, 2019, the Firm filed an Application of Chapter 11 Debtor and Debtor
                                       16     in Possession to Employ Weintraub & Selth, APC as General Bankruptcy Counsel Effective
                                       17     February 28, 2019 (Dkt. No. 45). The Order approving the Employment Application and
                                       18     employing the Firm as the Debtor’s general bankruptcy counsel in the Bankruptcy Case was
                                       19     entered on March 22, 2019 (Dkt. No. 50).
                                       20               5.     There has been a fundamental and material breakdown in the relationship between
                                       21     the Firm and the Debtor. The relationship of trust and confidence necessary to the proper
                                       22     functioning of an attorney-client relationship has ceased to exist. In my good faith judgment, the
                                       23     attorney-client relationship has been irreparably damaged and it is no longer possible to carry on
                                       24     an attorney-client relationship with the necessary degree of trust and confidence which is
                                       25     foundational to that relationship. While I do not believe the precise nature of the breakdown can
                                       26     be described without potentially violating the attorney-client privilege or breaching client
                                       27     confidentiality, I am prepared to respond to any questions the court may have in camera, if
                                       28     necessary, subject to the limits imposed by case law.

                                                                                            -7-
                                              3659.01               MOTION TO WITHDRAW AS GENERAL BANKRUPTCY COUNSEL
                                            Case 2:18-bk-21885-BB          Doc 63 Filed 06/06/19 Entered 06/06/19 14:15:46                Desc
                                                                           Main Document    Page 10 of 12


                                        1               6.     On May 17, 2019, after the Firm’s request for permission to withdraw was

                                        2     declined by the Debtor, I notified the Debtor of the Firm’s intention to file a Motion to Withdraw

                                        3     on May 28, 2019, and recommended that the Debtor to seek new counsel as quickly as possible,

                                        4     while offering full cooperation in transitioning to such new counsel. I again notified the Debtor

                                        5     on May 28 that the Firm intended to file a Motion to Withdraw and encouraged the Debtor to

                                        6     locate new counsel. As of the date of this Declaration, the Debtor has not identified new counsel

                                        7     to the Firm. The Debtor has stated that he intends to oppose the instant Motion to Withdraw.

                                        8               7.     At this time, the only pending matter in the Bankruptcy Case is the continued

                                        9     Chapter 11 Status Conference scheduled to take place on August 14, 2019 at 2:00 p.m., with a

                                       10     status report due August 2, 2019. I therefore believe that the Firm’s withdrawal at this time will

                                       11     not unreasonably prejudice the Debtor.

                                       12               I declare under penalty of perjury under the laws of the United States that the foregoing is
11766 W ILSHIRE B LVD ., S UITE 1170
 W EINTRAUB & S ELTH, APC
     L OS A NGELES , C A 90025




                                       13     true and correct, and that this declaration was executed by me on the 6th day of June, 2019 at Los

                                       14     Angeles, California.

                                       15

                                       16                                                             /s/ Daniel J. Weintraub
                                                                                                      _____________________________
                                       17                                                             DANIEL J. WEINTRAUB
                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                            -8-
                                              3659.01               MOTION TO WITHDRAW AS GENERAL BANKRUPTCY COUNSEL
            Case 2:18-bk-21885-BB                  Doc 63 Filed 06/06/19 Entered 06/06/19 14:15:46                                     Desc
                                                   Main Document    Page 11 of 12

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                        11766 Wilshire Blvd., Suite 1170, Los Angeles, CA 90025

A true and correct copy of the foregoing document entitled NOTICE OF MOTION FOR: and MOTION FOR ORDER
AUTHORIZING WEINTRAUB & SELTH, APC TO WITHDRAW AS GENERAL BANKRUPTCY COUNSEL;
DECLARATION OF DANIEL J. WEINTRAUB IN SUPPORT THEREOF will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On June 6,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On June 6, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

DEBTOR: Andrew Hennigan, 690 Harbor St., Venice, CA 90291
LITIGATION COUNSEL FOR DEBTOR: Blake Lindemann, Lindemann Law Firm, 433 N. Camden Drive, Beverly Hills,
CA 90210

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on June 6, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

ATTORNEY/PERSONAL SERVICE:
   JUDGE: The Hon. Sheri Bluebond, 255 E. Temple Street, Suite 1534, Los Angeles, CA 90017

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


June 6, 2019                    Brian Reed                                                     /s/ Brian Reed
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:18-bk-21885-BB      Doc 63 Filed 06/06/19 Entered 06/06/19 14:15:46      Desc
                           Main Document    Page 12 of 12



        ADDITIONAL SERVICE INFORMATION (if needed):

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
      (NEF):

ON BEHALF OF DEBTOR: Nina Z Javan          nina@wsrlaw.net, brian@wsrlaw.net,
gabby@wsrlaw.net

ON BEHALF OF OUST: Kenneth G. Lau        Kenneth.g.lau@usdoj.gov

OUST: United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov

ON BEHALF OF DEBTOR: Daniel J. Weintraub dan@wsrlaw.net, vinnet@ecf.inforuptcy.com;
brian@wsrlaw.net; gabby@wsrlaw.net

ON BEHALF OF OUST: Hatty K. Yip          hatty.yip@usdoj.gov



   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
      TRANSMISSION OR EMAIL:


VIA ATTORNEY SERVICE/PERSONAL DELIVERY:
CHAMBERS COPY: Honorable Sheri Bluebond, U.S. Bankruptcy Court, 255 E. Temple Street,
Suite 1534, Los Angeles, CA 90012
